Citation Nr: 1325139	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  08-02 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for sickle cell anemia (sickle cell disease).

2.  Entitlement to service connection for sickle cell anemia (sickle cell disease).

3.  Entitlement to service connection for a right shoulder/arm disorder, to include as secondary to sickle cell disease.

4.  Entitlement to service connection for hemorrhoids (blood in stool), to include as secondary to sickle cell disease.

5.  Entitlement to service connection for fungal dermatitis, to include as secondary to sickle cell disease.

6.  Entitlement to service connection for a psychiatric disorder (depression), to include as secondary to sickle cell disease.

7.  Entitlement to service connection for hypertension, to include as secondary to sickle cell disease.

8.  Entitlement to service connection for diabetes mellitus, to include as secondary to sickle cell disease.

9.  Entitlement to service connection for a low back disorder, to include as secondary to sickle cell disease.

10.  Entitlement to service connection for a heart condition, to include as secondary to sickle cell disease.

11.  Entitlement to service connection for eye disorders (glaucoma and blindness in the left eye), to include as secondary to sickle cell disease.

12.  Entitlement to service connection for muscle and joint pain, to include as secondary to sickle cell disease.

13.  Entitlement to service connection for erectile dysfunction, to include as secondary to sickle cell disease.

14.  Entitlement to service connection for alopecia, to include as secondary to sickle cell disease

15.  Entitlement to total disability based on unemployability (TDIU).

16.  Entitlement to an extraschedular rating, in excess of 30 percent, for benign positional vertigo.

17.  Entitlement to a total temporary evaluation for treatment for vertigo symptoms from February 28, 2011 to March 21, 2011 under the provisions of 38 C.F.R. §§ 4.29, 4.30.


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and his brother testified at a June 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in Virtual VA.

The  issue of entitlement to a total temporary evaluation for treatment for vertigo symptoms from November to December 2011 under the provisions of 38 C.F.R. §§ 4.29, 4.30 been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for sickle cell disease, and all of the secondary service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for sickle cell disease was denied in an unappealed December 1975 rating decision.

2.  The Veteran's was again denied entitlement to service connection for sickle cell disease in an unappealed January 1996 rating decision.

3.  The evidence received since the January 1996 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for sickle cell disease.

4.  From February 28, 2011 to March 21, 2011, the Veteran's vertigo did not necessitate inpatient treatment of 21 days or longer, surgery, or immobilization of a major joint.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for sickle cell disease.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2012).

2.  The criteria for a temporary total evaluation for a service-connected disability, pursuant to the provisions of 38 C.F.R. § 4.29 or § 4.30, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.29, 4.30.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim of reopen, the Board finds that failure to discuss VCAA compliance with regards to that claim will result in harmless error to the Veteran.

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

In an August 2011 letter, the Veteran was provided with proper notice, to include specific notice regarding the criteria for a temporary total evaluation.  The Veteran has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The Veteran has actively participated in the processing of his appeal, and the statements submitted in support of his claims have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006)  (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In this case, and as will be described in greater detail below, the Veteran has not met the basic criteria for entitlement for benefits under 38 C.F.R. §§ 4.29 or 4.30.  There is essentially no legal basis for an award of temporary total ratings.  Moreover, even if a legal basis was established for benefits under 4.30, the Board finds that there is no unresolved medical question that would require a medical opinion.  The existing evidence of record is more than sufficient.  The VA treatment records which are unavailable are from 1975 and do not relate to the Veteran's temporary total evaluation claim.  The Veteran has indicated that the VA should have directly spoken to his treating VA physician and asked her any questions necessary to prove his temporary total claim.  The treating physician has provided sufficient statements to support the Veteran's contention that he could not work for a period of time from February to March 2011; however, this information does not meet the criteria under the temporary total regulations.  

The Board concludes that all available evidence has been obtained and that there is sufficient evidence on file on which to make a decision on the issue decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  The Board also observes that the Veteran was also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Claim to Reopen

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In December 1975, the Veteran was denied entitlement to service connection for sickle cell anemia because "a sickle cell trait alone, without a history of or current pathological findings directly attributable to such trait is not a ratable entity."  He did not appeal this decision and it became final.

In January 1996, the Veteran was again denied entitlement to service connection for sickle cell trait/sickle cell anemia.  The VA found that there was no evidence that his preexisting sickle cell disease permanently worsened due to his service.  The Veteran did not appeal this decision and it became final.   38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  At the time of the denial, the claims file contained the Veteran's service treatment records, a November 1995 VA examination, and VA treatment records.

Evidence added to the claims file since the January 1996 denial includes ongoing VA treatment records, statements from the Veteran and his brother regarding new symptoms and disorders which he attributes to a worsening of his sickle cell disease, 2007 and 2010 VA examinations, and a statement from his treating physician.  The October 2007 statement from the Veteran's treating physician indicates that changes in altitude could have caused low oxygen, which can cause "sickling" events in persons with sickle cell disease.  The physician went on to describe possible medical side-effects of a "sickling" event.

This new evidence relates to unestablished facts necessary to substantiate the Veteran's claim, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156.  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to service connection for sickle cell disease. 

The Board wishes to make it clear that although there may be new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Temporary Total Evaluation

The Veteran is service connected for benign positional vertigo, and is in receipt of the highest rating possible, 30 percent.  He argues that he is entitled to a temporary total evaluation (100 percent) for a period of time between February and March 2011 due to an increase in his symptoms which required that he take a medical leave of absence from work.  He seeks a temporary total evaluation under 38 C.F.R. §§ 4.29 or 4.30.  He also has claims for TDIU and an extraschedular rating, in excess of 30 percent, for his vertigo.

Pursuant to 38 C.F.R. § 4.29, a total disability rating (100 percent) will be assigned without regard to other provisions of the Rating Schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  Notwithstanding that hospital admission was for disability not connected with service, if, during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.29. 

Pursuant to 38 C.F.R. § 4.30, a total disability rating is assigned, effective the date of hospital admission and continuing for one, two, or three months from the first day of the month following hospital discharge, when medical evidence shows that: the veteran underwent surgery necessitating at least one month of convalescence; or there are severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, a body cast, the necessity of home confinement, or the necessity of crutches or a wheel chair; or there is immobilization by cast, though no surgery, of one or more major joints.  The 100 percent evaluation may be extended beyond three months and is followed by the schedular evaluation warranted by the evidence.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.30. 

The United States Court of Appeals for Veterans Claims (Court) has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury and recovery as the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998) (holding that entitlement to a total disability rating requires that a report, rendered near the time of a hospital discharge or an outpatient release, indicate that a surgical procedure had been performed that would require at least one month for the veteran to return to a healthy state).  The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Id.; Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.  Temporary total ratings for convalescence are payable from the date of entrance into the hospital, and are awarded after discharge. 38 C.F.R. § 3.401(h)(2).

The claims file contains select pages from an employment form for the Veteran from March 1, 2011.  The form was filled out by his treating VA physician.  The Veteran noted that his last day working a full day was on February 29, 2011 the Veteran became too disabled to work, and that he would be able to return to work on March 21, 2011.  The Veteran noted that his disability began at birth, and was progressive since.  The VA physician noted that the Veteran's symptoms which caused him to be unable to work included: difficulty with concentration, focus, task completion, secondary to depression and anxiety.  The VA physician also wrote, and then crossed out, "chronic dizziness affecting gait."  The VA physician went on to note that the Veteran had an exacerbation of anxiety and depression beginning February 15, 2011, and that he was first unable to work February 24, 2011.  She noted that the Veteran had a good prognosis once he stabilized his anxiety/depression, and that his other chronic diseases could be managed.  He was expected to return to his prior level of functioning March 21, 2011, after physical and cognitive therapy.  

Additionally, the claims file contains a February 24, 2011 letter from the Veteran's treating VA physician.  She indicated that the Veteran needed medical leave from February 28 to March 21, 2011 for treatment of "a number of medical problems."

In July 2011, she provided another letter, in his VA treatment records.  She noted that the Veteran was totally disabled and unable to work due to several medical problems, including depression, osteoporosis, diabetes mellitus, and vertigo.  

A VA treatment record from February 2011 noted that the Veteran had intermittent flares of depression/anxiety which affected his concentration and made him "unable to perform his duties." 

In April 2012, the VA physician provided a statement that the Veteran has flare up s of vertigo which occur two to three times per year and "may last as long as" four to six weeks.  "During these flares, [the Veteran] is totally disabled and unable to perform his daily job functions."  

VA treatment records from 2011 do not note that the Veteran was hospitalized.  The Veteran and his VA treating physician have not indicated that he received in-patient treatment for 21 days in February or March 2011.  The employment notes from February and March 2011 indicate that the Veteran had to miss work for almost 30 days due to an exacerbation of his depression/anxiety which rendered him unable to concentrate and complete tasks.  There is no indication the Veteran underwent surgery for his service-connected vertigo during February or March 2011.

While Felden defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury and recovery as the act of regaining or returning toward a normal or healthy state," the case also noted that a medical record was necessary to show that the Veteran required at least one month recovery after surgery.  Here, the Veteran did not require surgery or hospitalization/in-patient treatment for his vertigo for 21 days or more.  He was treated for depression and anxiety on an outpatient basis.  Statements from his VA physician regarding his unemployability during flare-ups of his vertigo will be addressed by his TDIU and extraschedular rating claims.  He simply does not meet the criteria for a temporary total rating based on convalescence.  There is a preponderance of the evidence against the claim, and as such, the benefit-of-the-doubt provisions do not apply.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

As new and material evidence has been submitted regarding the claim of service connection for sickle cell disease, the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.

Entitlement to a total temporary evaluation for treatment for vertigo symptoms from February 28, 2011 to March 21, 2011 under the provisions of 38 C.F.R. §§ 4.29, 4.30 is denied.



REMAND

Service Connection

The Veteran contends that his sickle cell disease was aggravated by his service.  He argues low oxygen and compression and decompression are known aggravators of sickle cell disease, and that physical training as well as flights in service, specifically one long flight in service, aggravated his sickle cell disease.  He has described pre-service treatment for enlarged spleen, but that his sickle cell disease was otherwise asymptomatic.  He believes that his episodes of vertigo and his loss of left eye sight shortly after service are evidence that his sickle cell disease was permanently aggravated due to moments of low oxygen in service.

In September 2007, the Veteran was afforded VA examinations in conjunction with his service connection claims.  The examiner found that the Veteran's sickle cell anemia was genetic and could not be aggravated.  The examiner noted that "side effects of the trait can be aggravated by sickling episodes," but that the Veteran was not diagnosed with a sickling episode in service.  The examiner also noted that he was unaware of a diagnosis of vertigo could arise from a sickling episode, or that sickle cell trait could aggravate vertigo.  

In April 2010, the Veteran was afforded VA examinations to address his secondary service-connection claims on a direct basis.  This VA examination did not address aggravation of sickle cell disease.

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Nonetheless, service connection may be warranted for a disability resulting from a superimposed injury or disease occurring during active service.  VAOPGCPREC 82-90 (July 18, 1990).

Service connection for congenital (developmental or familial) diseases, but not defects, may be granted when the evidence as a whole establishes that the disease in question was incurred in or aggravated by active service within the meaning of VA law and regulations.  VAOPGCPREC 82-90 (July 18, 1990); See Winn v. Brown, 8 Vet. App. 510, 516 (1996); Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009). 

VA regulations further note that sickle cell trait alone, without a history of directly attributable pathological findings, is not a ratable disability.  38 C.F.R. § 4.117, Diagnostic Code 7714. 

During his medical board hearing in service, the Veteran testified that he did not have any difficulties during his flights, and that he was able to attend college in a mountainous region without difficulty prior to service.  He reported that a physician had explained to him that he may develop eye problems as a result of his sickle cell trait, and it was suggested that he have laser surgery on his eye, although it was not completed at the time of the hearing.  He stated the planes he flew in were pressurized, and he would not have flown in unpressurized aircraft.  

Service treatment records show that the Veteran was hospitalized for episodes of labyrinthitis, and that he was then found to have retinopathy secondary to his sickle cell disease and thrombocytopenia, which was felt to be secondary to his hypersplenism.  He was considered for photo coagulation.  

The 2007 VA examiner noted that the Veteran was not diagnosed with any "sickling" episodes in service, but he did not address the Veteran's in-service symptoms and hospitalization.  The Veteran noted he wore glasses upon entrance to service, but was noted to have retinopathy prior to medical discharge.  While he denied during his medical board hearing that a physician had ever suggested his vertigo was due to his sickle cell trait, the Veteran has since argued that his in-service dizziness was a symptom of his sickle cell.

On remand, the Veteran should be afforded a new VA examination.  The examiner should review the claims file, and specifically the Veteran's service treatment records.  While a "sickling" episode was not diagnosed, the examiner should review the Veteran's treatment to determine if any of his in-service complaints may have been a "sickling" episode, to include his hospitalization for labrynthitis.  Opinions regarding the aggravation of sickle cell disease, and whether any of the Veteran's claimed secondary disabilities are "side effects" of an aggravation of his sickle cell disease.

The Veteran's secondary service connection claims and his claim for TDIU are intertwined with his claim of entitlement to service connection for sickle cell disease.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Increased Rating

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Here, the Veteran is in receipt of the highest rating possible under Diagnostic Code 6204 for peripheral vestibular disorders.  The 30 percent rating is for dizziness and occasional staggering.  The Veteran's symptoms include dizziness, staggering, use of a cane, falls, and constant positional change dizziness (from sitting to standing).  Additionally, his treating physician has indicated that he has flare-ups two to three times per year, which can last up to four to six weeks, which render him unable to work.  He has additionally testified that he lives in a rural area and that his vertigo limits his ability to safely drive, and therefore conduct his activities of daily living, such as shopping or keeping appointments.

As his vertigo has caused symptoms that are not specifically contemplated by the applicable rating criteria and that they would interfere with many types of employment, the Board finds that the first two prongs of the Thun test have been met.  The claim must therefore be remanded to the RO, via the AMC, for referral to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242, 244 (2008) (noting that the Board may not assign an extra-schedular rating in the first instance, although it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC must refer the claim for entitlement to an extra-schedular rating for vertigo referral to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.  In so doing, the RO/AMC should note the treatment records, Veteran's testimony, and the April 2012 statement from the VA physician that his vertigo causes symptoms that are not specifically contemplated by the applicable rating criteria (headaches, hypotension with vertigo, and lack of stamina) and that they would interfere with employment.

2.  Ongoing VA treatment records should be associated with the claims file or Virtual VA.

3.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and extent of any manifestations of his sickle cell trait, to include a discussion of "sickling."  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his sickle cell trait. 

The examiner should:

(a)   Note whether the claimant currently has sickle cell anemia or chronic sickle cell disease.  

(b)  Discuss whether "sickling" is a chronic disability, and if so, describe the manifestations of such condition.  In so doing, the examiner should review the service treatment records and address whether the Veteran's hospitalization for labrythintis was a "sickling" episode.

(c)  Render an opinion as to whether it is at least as likely as not (50/50 probability or greater), that the Veteran's sickle cell anemia or chronic sickle cell disease was aggravated (increased in severity beyond its natural progression) during active service, including physical exertion during periods of active duty, and pressurized flights (including a cross-country flight).  

(d)  Address whether any of the Veteran's claimed "side effects" due sickle cell disease began in service, to include whether it is at least as likely (50/50 probability or greater) as not that the Veteran developed retinopathy and/or glaucoma in service.  

Regarding the development of any "side effects" during service, the examiner should discuss if these "side effects" are symptoms of sickle cell disease or if they are separate disabilities.  

A complete rationale for any opinion offered must be provided.

4.  Subsequent to the addition of the new evidence from the above directives, the RO/AMC should complete any additional development deemed necessary to properly adjudicate the claims on appeal.

5.  After the above development has been completed, readjudicate the claim on appeal, including entitlement to an extra-schedular rating for vertigo.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


